UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector  not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in todays markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Capital growth and current income Net asset value December 31, 2014 Class IA: $22.76 Class IB: $22.58 Total return at net asset value Russell 1000 (as of 12/31/14)† Class IA shares* Class IB shares* Value Index 1 year 12.97% 12.66% 13.45% 5 years 106.72 104.43 104.87 Annualized 15.63 15.37 15.42 10 years 137.53 131.94 102.31 Annualized 9.04 8.78 7.30 Life 223.81 214.81 196.06 Annualized 10.60 10.33 9.75 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 1, 2003. †Recent performance may have benefited from one or more legal settlements. The Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Equity Income Fund 1 Report from your fund’s managers What was the investment environment like for the 12-month reporting period ended December 31, 2014, and how did the portfolio perform? On the heels of the strong, multiyear winning streak for U.S. stocks, we, like many investors, entered 2014 with a cautious outlook. Stocks had advanced with very little volatility, and market indexes had achieved and surpassed record highs several times. As we began the year, we believed that the market was likely due for a correction. Instead, however, stocks continued their advance, with minimal volatility, through the close of the 12-month period. There were some episodes of choppiness in the market, especially during the final two months, when investors grew concerned about global geopolitical tensions, slowing growth in Europe and China, and plunging oil prices. Regardless, the broad U.S. stock market, as measured by the S&P 500 Index, delivered a return of nearly 14% for the period. Within this environment, the portfolio produced a double-digit return for the year. This result was slightly lower than that of the portfolio’s primary benchmark, the Russell 1000 Value Index. Are you still able to find value opportunities in this rising market environment? Domestic stocks have been in rally mode over most of the past five years and have been especially strong during the past two. Though prices are not unusually high by historical measures, we do believe today’s market may be somewhat overvalued, which would suggest that value opportunities might be somewhat limited. That said, using our intensive, research-driven approach to stock selection, we continue to uncover a number of attractive opportunities that fit our relative-value investment strategy. Robust merger-and-acquisition activity also has been helpful, as our focus is on companies that are generating cash and can offer other catalysts that are attractive to potential buyers. Dividend-paying stocks are an important component of the portfolio. How have they performed? For most of 2014, dividend-paying stocks not only performed better than the overall value universe, but they did so with less volatility, so their risk-adjusted returns were quite good. However, as we get closer to a hike in short-term interest rates by the Federal Reserve — which could occur sometime in mid-2015 — we believe that the outlook for dividend payers may change somewhat. We have found that traditional, bond-like dividend-paying stocks — the so-called “bond proxies” — may be more vulnerable to underperformance in a rising-rate environment. On the other hand, we believe that dividend-paying stocks of fundamentally strong companies that are generating cash flow and growing their dividends should be able to outperform the bond proxies. We will monitor events closely and adjust the portfolio accordingly. What is your outlook for the months ahead? After significant declines in oil prices, particularly in the later months of the period, it appears that uncertainty in the energy sector could bring more volatility to the stock market in the months ahead. However, we remain fairly optimistic about the prospects for stock investing and the U.S. economy in 2015. In our view, the economic environment is healthier than it has been in quite some time, and the employment picture, too, has brightened. Although the market has rallied for several years now, we believe there is still room for stocks to advance. Regardless of the macroeconomic outlook, we seek to maintain a diversified portfolio, conducting rigorous research of individual stocks. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. The value of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Darren A. Jaroch, CFA, joined Putnam in 1999 and has been in the investment industry since 1996. Assistant Portfolio Manager Walter D. Scully, CPA, has been in the investment industry since he joined Putnam in 1996. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Equity Income Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.63% 0.88% Annualized expense ratio for the six-month period ended 12/31/14† 0.60% 0.85% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.09 $4.37 $3.06 $4.33 Ending value (after expenses) $1,041.20 $1,040.10 $1,022.18 $1,020.92 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Equity Income Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Equity Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Equity Income Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2015 4 Putnam VT Equity Income Fund The fund’s portfolio 12/31/14 COMMON STOCKS (95.6%)* Shares Value Aerospace and defense (6.5%) General Dynamics Corp. 47,730 $6,568,603 Honeywell International, Inc. 51,570 5,152,874 L-3 Communications Holdings, Inc. 43,880 5,538,095 Northrop Grumman Corp. 74,840 11,030,668 United Technologies Corp. 30,170 3,469,550 Airlines (1.2%) American Airlines Group, Inc. 110,730 5,938,450 Auto components (2.5%) Dana Holding Corp. 107,390 2,334,659 Delphi Automotive PLC (United Kingdom) 64,350 4,679,532 TRW Automotive Holdings Corp. † 50,519 5,195,879 Automobiles (0.8%) General Motors Co. 112,940 3,942,735 Banks (8.1%) Bank of America Corp. 253,650 4,537,799 Citigroup, Inc. 193,215 10,454,864 JPMorgan Chase & Co. 117,050 7,324,989 KeyCorp 273,910 3,807,349 Regions Financial Corp. 355,790 3,757,142 Wells Fargo & Co. 180,692 9,905,535 Beverages (2.2%) Coca-Cola Enterprises, Inc. 83,450 3,690,159 Dr. Pepper Snapple Group, Inc. 57,030 4,087,910 PepsiCo, Inc. 32,890 3,110,078 Capital markets (2.9%) Charles Schwab Corp. (The) 152,490 4,603,673 Invesco, Ltd. 60,750 2,400,840 State Street Corp. 93,720 7,357,020 Chemicals (1.6%) Air Products & Chemicals, Inc. 31,750 4,579,303 Dow Chemical Co. (The) 72,700 3,315,847 Commercial services and supplies (0.8%) Tyco International PLC 93,005 4,079,199 Communications equipment (1.5%) Cisco Systems, Inc. 141,420 3,933,597 QUALCOMM, Inc. 47,900 3,560,407 Consumer finance (0.4%) Capital One Financial Corp. 23,950 1,977,073 Containers and packaging (1.5%) MeadWestvaco Corp. 64,840 2,878,248 Packaging Corp. of America 33,460 2,611,553 Sealed Air Corp. 45,290 1,921,655 Diversified financial services (1.2%) CME Group, Inc. 66,660 5,909,409 Diversified telecommunication services (2.7%) AT&T, Inc. 128,320 4,310,269 CenturyLink, Inc. 59,400 2,351,052 Verizon Communications, Inc. 143,550 6,715,269 COMMON STOCKS (95.6%)* cont. Shares Value Electric utilities (3.6%) American Electric Power Co., Inc. 45,530 $2,764,582 Edison International 53,170 3,481,572 Exelon Corp. S 139,300 5,165,244 NextEra Energy, Inc. 27,920 2,967,617 PPL Corp. 89,558 3,253,642 Energy equipment and services (0.5%) National Oilwell Varco, Inc. S 38,440 2,518,973 Food and staples retail (1.4%) CVS Health Corp. 72,620 6,994,032 Food products (1.2%) Kellogg Co. 38,180 2,498,499 Kraft Foods Group, Inc. 53,690 3,364,215 Health-care equipment and supplies (2.4%) Baxter International, Inc. 84,190 6,170,285 Covidien PLC 23,532 2,406,853 Zimmer Holdings, Inc. 27,930 3,167,821 Health-care providers and services (2.9%) CIGNA Corp. 105,070 10,812,754 UnitedHealth Group, Inc. 32,490 3,284,414 Hotels, restaurants, and leisure (0.5%) Hilton Worldwide Holdings, Inc. † 100,377 2,618,836 Household durables (0.4%) PulteGroup, Inc. 96,140 2,063,164 Household products (0.5%) Energizer Holdings, Inc. 19,830 2,549,345 Independent power and renewable electricity producers (0.8%) Calpine Corp. † 97,828 2,164,934 NextEra Energy Partners LP 1,698 57,308 NRG Energy, Inc. 66,800 1,800,260 Industrial conglomerates (0.9%) General Electric Co. 168,190 4,250,161 Insurance (5.1%) American International Group, Inc. 104,230 5,837,922 Assured Guaranty, Ltd. 138,430 3,597,796 Genworth Financial, Inc. Class A † 315,870 2,684,895 Hartford Financial Services Group, Inc. (The) 84,530 3,524,056 MetLife, Inc. 96,720 5,231,585 PartnerRe, Ltd. 24,820 2,832,707 Willis Group Holdings PLC 32,540 1,458,117 Internet software and services (1.0%) Google, Inc. Class C † 9,400 4,948,160 IT Services (1.2%) Computer Sciences Corp. 55,510 3,499,906 Fidelity National Information Services, Inc. 39,410 2,451,302 Leisure products (0.6%) Hasbro, Inc. S 51,000 2,804,490 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 85,130 3,485,222 Putnam VT Equity Income Fund 5 COMMON STOCKS (95.6%)* cont. Shares Value Media (4.6%) CBS Corp. Class B (non-voting shares) 55,830 $3,089,632 Comcast Corp. Special Class A S 174,890 10,067,543 Liberty Global PLC Ser. C (United Kingdom) 68,350 3,301,989 Time Warner, Inc. 71,160 6,078,487 Metals and mining (0.6%) Freeport-McMoRan, Inc. (Indonesia) 69,920 1,633,331 Hi-Crush Partners LP (Units) 34,110 1,058,433 Multi-utilities (0.5%) Ameren Corp. 52,530 2,423,209 Multiline retail (0.6%) Macy’s, Inc. 46,500 3,057,375 Oil, gas, and consumable fuels (7.8%) California Resources Corp. † 3,020 16,640 EOG Resources, Inc. 33,650 3,098,156 Exxon Mobil Corp. 128,500 11,879,820 Marathon Oil Corp. 342,840 9,698,944 QEP Resources, Inc. 87,000 1,759,140 Royal Dutch Shell PLC ADR (United Kingdom) 121,683 8,146,677 Total SA (France) 14,020 722,860 Total SA ADR (France) 10 512 Valero Energy Corp. 64,190 3,177,405 Personal products (1.1%) Coty, Inc. Class A † 262,560 5,424,490 Pharmaceuticals (7.4%) AstraZeneca PLC ADR (United Kingdom) 88,850 6,253,263 Eli Lilly & Co. 160,400 11,065,996 Johnson & Johnson 95,950 10,033,492 Merck & Co., Inc. 89,110 5,060,557 Pfizer, Inc. 122,229 3,807,433 Real estate investment trusts (REITs) (3.0%) American Tower Corp. R 22,750 2,248,838 Boston Properties, Inc. R 31,250 4,021,563 Equity Lifestyle Properties, Inc. R 50,720 2,614,616 Gaming and Leisure Properties, Inc. R 61,830 1,814,092 Hatteras Financial Corp. R 38,250 704,948 MFA Financial, Inc. R 402,281 3,214,225 Real estate management and development (0.1%) Altisource Portfolio Solutions SA † S 15,730 531,517 Road and rail (0.9%) Union Pacific Corp. 39,040 4,650,835 Semiconductors and semiconductor equipment (2.6%) Intel Corp. 89,970 3,265,011 Maxim Integrated Products, Inc. 70,100 2,234,087 NXP Semiconductor NV † 48,780 3,726,792 Texas Instruments, Inc. 64,610 3,454,374 Software (0.4%) Symantec Corp. 67,110 1,721,707 Specialty retail (1.4%) Gap, Inc. (The) 60,010 2,527,021 Office Depot, Inc. † 489,000 4,193,175 COMMON STOCKS (95.6%)* cont. Shares Value Technology hardware, storage, and peripherals (3.6%) Apple, Inc. 58,180 $6,421,908 EMC Corp. 164,020 4,877,955 SanDisk Corp. 28,126 2,755,785 Seagate Technology PLC 52,750 3,507,875 Thrifts and mortgage finance (0.7%) Radian Group, Inc. S 206,232 3,448,199 Tobacco (2.0%) Altria Group, Inc. 39,620 1,952,077 Lorillard, Inc. 46,360 2,917,898 Philip Morris International, Inc. 60,860 4,957,047 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 105,827 3,616,109 Total common stocks (cost $343,107,841) CONVERTIBLE PREFERRED STOCKS (1.0%)* Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. † S 67,083 $3,384,337 American Tower Corp. Ser. A, $5.25 cv. pfd. R 4,748 540,679 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 14,171 248,435 McDermott International, Inc. $1.563 cv. pfd. 51,470 656,243 Stanley Black & Decker, Inc. $6.25 cv. pfd. 2,382 280,457 Total convertible preferred stocks (cost $5,708,175) CONVERTIBLE BONDS AND NOTES (0.7%)* Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $1,768,000 $1,976,845 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 624,000 1,678,560 Total convertible bonds and notes (cost $2,559,997) SHORT-TERM INVESTMENTS (6.8%)* Shares Value Putnam Cash Collateral Pool, LLC 0.20% d 20,680,325 $20,680,325 Putnam Short Term Investment Fund 0.10% L 12,734,327 12,734,327 Total short-term investments (cost $33,414,652) Total investments (cost $384,790,665) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $491,494,324. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 6 Putnam VT Equity Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $55,954,517 $— $— Consumer staples 41,545,750 — — Energy 40,296,267 722,860 — Financials 105,800,769 — — Health care 65,548,090 — — Industrials 50,678,435 — — Information technology 50,358,866 — — Materials 17,998,370 — — Telecommunication services 16,992,699 — — Utilities 24,078,368 — — Total common stocks — Convertible bonds and notes — 3,655,405 — Convertible preferred stocks — 5,110,151 — Short-term investments 12,734,327 20,680,325 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. Putnam VT Equity Income Fund 7 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $19,906,999 of securities on loan (Note 1): Unaffiliated issuers (identified cost $351,376,013) $478,740,547 Affiliated issuers (identified cost $33,414,652) (Notes 1 and 5) 33,414,652 Dividends, interest and other receivables 1,209,602 Receivable for shares of the fund sold 549,992 Receivable for investments sold 227,977 Total assets Liabilities Payable for shares of the fund repurchased 1,431,181 Payable for compensation of Manager (Note 2) 195,472 Payable for custodian fees (Note 2) 4,463 Payable for investor servicing fees (Note 2) 33,960 Payable for Trustee compensation and expenses (Note 2) 167,251 Payable for administrative services (Note 2) 3,322 Payable for distribution fees (Note 2) 61,319 Collateral on securities loaned, at value (Note 1) 20,680,325 Other accrued expenses 71,153 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $377,869,016 Undistributed net investment income (Note 1) 7,961,044 Accumulated net realized loss on investments and assets and liabilities in foreign currencies (Note 1) (21,700,270) Net unrealized appreciation of investments 127,364,534 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $202,796,774 Number of shares outstanding 8,909,822 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $22.76 Computation of net asset value Class IB Net assets $288,697,550 Number of shares outstanding 12,785,672 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $22.58 The accompanying notes are an integral part of these financial statements. 8 Putnam VT Equity Income Fund Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $77,028) $11,329,899 Interest (including interest income of $5,972 from investments in affiliated issuers) (Note 5) 103,408 Securities lending (Note 1) 90,504 Total investment income Expenses Compensation of Manager (Note 2) 2,244,828 Investor servicing fees (Note 2) 477,350 Custodian fees (Note 2) 16,921 Trustee compensation and expenses (Note 2) 19,161 Distribution fees (Note 2) 687,749 Administrative services (Note 2) 12,103 Other 138,743 Total expenses Expense reduction (Note 2) (16,112) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 58,280,955 Net realized gain on swap contracts (Note 1) 919,898 Net realized loss on foreign currency transactions (Note 1) (327) Net unrealized depreciation of investments during the year (9,590,539) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Increase in net assets Operations: Net investment income $7,943,068 $8,561,779 Net realized gain on investments and foreign currency transactions 59,200,526 50,578,949 Net unrealized appreciation (depreciation) of investments (9,590,539) 61,135,042 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (3,959,537) (4,207,846) Class IB (4,695,039) (4,515,361) Decrease from capital share transactions (Note 4) (28,313,940) (27,912,493) Total increase in net assets Net assets: Beginning of year 470,909,785 387,269,715 End of year (including undistributed net investment income of $7,961,044 and $8,205,334, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Equity Income Fund 9 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .39 2.23 (.41) .61 1.81 31 12/31/13 .39 4.72 (.39) .63 2.12 37 12/31/12 .37 2.27 (.37) .64 2.50 51 12/31/11 .34 (.04) (.28) .64 2.48 66 12/31/10 .25 1.31 (.26) .65 2.02 56 Class IB 12/31/14 .33 2.21 (.36) .86 1.56 31 12/31/13 .34 4.69 (.35) .88 1.87 37 12/31/12 .33 2.25 (.33) .89 2.25 51 12/31/11 .30 (.03) (.24) .89 2.23 66 12/31/10 .22 1.31 (.24) .90 1.77 56 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. 10 Putnam VT Equity Income Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Equity Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital growth and current income. The fund invests mainly in common stocks of midsize and large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are issued by companies that Putnam Management believes are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward Putnam VT Equity Income Fund 11 currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain and manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $20,680,325 and the value of securities loaned amounted to $19,906,999. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $19,972,670 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $355,175 N/A $355,175 12/31/16 19,617,495 N/A 19,617,495 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from 12 Putnam VT Equity Income Fund generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, nontax-able dividends and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $467,218 to increase undistributed net investment income and $467,218 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $134,890,638 Unrealized depreciation (9,253,704) Net unrealized appreciation 125,636,934 Undistributed ordinary income 7,987,643 Capital loss carryforward (19,972,670) Cost for federal income tax purposes $386,518,265 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $202,320 Class IB 275,030 Total $477,350 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $16,112 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $274, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $687,749 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $147,103,823 $179,077,230 U.S. government securities (Long-term) — — Total Putnam VT Equity Income Fund 13 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 545,730 $11,751,528 256,503 $4,730,841 2,204,556 $46,842,986 2,845,446 $51,808,777 Shares issued in connection with reinvestment of distributions 190,932 3,921,747 243,510 4,207,846 230,036 4,695,039 262,827 4,515,361 736,662 15,673,275 500,013 8,938,687 2,434,592 51,538,025 3,108,273 56,324,138 Shares repurchased (1,789,023) (38,304,081) (2,014,332) (36,320,763) (2,698,514) (57,221,159) (3,142,747) (56,854,555) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $8,207,254 $108,141,503 $103,614,430 $5,972 $12,734,327 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: OTC total return swap contracts (notional) $—* *For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Equity contracts $919,898 $919,898 Total 14 Putnam VT Equity Income Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Equity Income Fund 15 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 20,622,321 651,473 1,640,869 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 16Putnam VT Equity Income Fund About the Trustees Putnam VT Equity Income Fund 17 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 18Putnam VT Equity Income Fund This page intentionally left blank. Putnam VT Equity Income Fund 19 This page intentionally left blank. 20 Putnam VT Equity Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Equity Income Fund 21 This report has been prepared for the shareholders H503 of Putnam VT Equity Income Fund. VTAN020 292437 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$36,706	$ — $3,238	$ — December 31, 2013	$38,305	$ — $2,122	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $565,303 and $152,122 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
